—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered January 25, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s claims of prosecutorial misconduct are unpreserved for review either because he did not make timely objections specific to the claims raised on appeal or did not request additional curative relief when objections were made and sustained (People v Medina, 53 NY2d 951; People v Park, 188 AD2d 310, lv denied 81 NY2d 845), and we decline to review the claims in the interest of justice. Were we to review them, we would find that any misconduct was harmless in view of the overwhelming evidence of guilt (People v Vasquez, 190 AD2d 612, lv denied 81 NY2d 1021), including the testimony of *313eyewitnesses contradicting defendant’s claim that he did not intend to shoot the victim but rather four fleeing men who had tried to rob him. We have considered defendant’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Wallach and Rubin, JJ.